Tilghman C. J.
The rule of. law is, that no witness is to be heard but upon oath. The confession of a party is in*2deed evidence without oath, because in its nature nothing can be more satisfactory. But Eckstein was no party to the suit, nor was he the agent of the defendant, or in any manner connected with him. To admit his assertions then without oath, would lead to dangerous consequences. Collusions might easily be formed between plaintiffs and their witnesses, who might easily be induced to make declarations in letters, which they would be afraid to verify, on oath hi open court. The defendant had a right to the oath of Eckstein, and the,opportunity of cross-examining him in public. There is nothing in the case to take it out of the general rule. I am therefore of opinion that the Court of Common Pleas was right in rejecting the evidence, and that' judgment should be affirmed.
Ye ates J. was prevented by sickness from sitting during this term.
Brackenridge J. was of the same opinion.
Judgment affirmed.